NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            14-OCT-2020
                                            10:20 AM
                                            Dkt. 126 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            CHRISTINE ARVISO, Plaintiff-Appellant, v.
  WEST MAUI MOUNTAIN ADVENTURES, LLC, a Hawai#i limited company
    doing business as KAHOMA RANCH TOURS; KAHOMA, LAND, LLC,
   a Hawai#i limited liability company; Defendants-Appellees,
     JOHN DOES 1-50; JANE DOES 1-50; DOE CORPORATIONS 1-50,
              DOE UNINCORPORATED ASSOCIATIONS 1-50,
              DOE LIMITED LIABILITY COMPANIES 1-50,
           DOE GOVERNMENTAL AGENCIES 1-50, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 2CC161000345)


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
       (By: Ginoza, Chief Judge, Chan and Wadsworth, JJ.)

          Upon consideration of the "Stipulation for Dismissal
With Prejudice as to All Claims and All Parties" (Stipulation),
filed August 17, 2020, by Plaintiff-Appellant Christine Arviso,
the papers in support, and the record, it appears that (1) the
appeal has been docketed; (2) the parties appearing in the appeal
stipulate to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs; (3) the Stipulation is dated and
signed by counsel for all parties appearing in the appeal; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed with prejudice.       The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED:   Honolulu, Hawai#i, October 14, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2